CV6-270                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00270-CV





James and Donna Russell, Appellants


v.


David and Leta Stokes, Appellees





FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY

NO. 36,397, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING





PER CURIAM


	On May 9, 1996, the Clerk of this Court filed the transcript in this cause.  By
letter, the Clerk questioned whether an appealable order existed in this cause.  Appellants and
appellees have tendered responses to the letter.  We will dismiss the appeal for want of
jurisdiction.  Tex. R. App. P. 60(a)(2).
	From a preliminary review of the transcript it appeared that appellants had
attempted to perfect appeal from the trial-court order overruling their motion to dismiss for lack
of jurisdiction in cause number 36,397.  An order overruling a plea to the jurisdiction is not final
and appealable.  Wilbanks v. State, 519 S.W.2d 280, 280 (Tex. Civ. App.--Waco 1975, no writ). 
By letter, the Clerk's office informed appellants that, based on the transcript as received, there
did not appear to be a final judgment or appealable interlocutory order in the cause.
	Appellants' response to the letter discusses in detail the merits of the trial-court
order and also discusses the disposition of a counterclaim.  The response, however, essentially
deals with actions in the justice of the peace court rather than the trial-court action in cause
number 36,397.  Because appellants have tendered no other orders in cause number 36,397 we
conclude that they attempted to appeal from the order overruling their plea to the jurisdiction.
	Appellants attempted to perfect appeal from an order which is neither final nor
subject to interlocutory appeal.  Accordingly, this Court has no jurisdiction over the appeal and
will dismiss it.  See North E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966);
Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 1996).  We dismiss appellants' pending
motion to supplement the transcript and overrule appellants' "Motion to Stay Discovery."
	We dismiss the appeal for want of jurisdiction.

Before Justices Powers, Jones and B. A. Smith
Dismissed for Want of Jurisdiction
Filed:  July 3, 1996
Do Not Publish